[STRADLEY LOGO] Stradley Ronon Stevens & Young, LLP Suite 3210 100 Park Avenue New York, NY 10017 Telephone 212.812.4124 Fax 646.682.7180 www.stradley.com October 30, 2015 Board of Trustees Franklin Value Investors Trust One Franklin Parkway San Mateo, CA 94403-1906 Subject: Post-Effective Amendment No. 51/52 to the Registration Statement on Form N-1A relating to Franklin Value Investors Trust, a Delaware statutory trust – Registration No. 033-31326; File No. 811-05878 Ladies and Gentlemen: We have acted as counsel to Franklin Value Investors Trust, a Delaware statutory trust (the “DE Trust”), including its six series, Franklin All Cap Value Fund, Franklin Balance Sheet Investment Fund, Franklin Large Cap Value Fund, Franklin MicroCap Value Fund, Franklin MidCap Value Fund and Franklin Small Cap Value Fund (together, the “Series”), in connection with the preparation and filing with the U.S. Securities and Exchange Commission of Post-Effective Amendment No. 51/52 (the “Amendment”) to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, of the DE Trust. Pursuant to Rule 414 under the 1933 Act, the Amendment is being filed in connection with the DE Trust’s adopting as its own the Registration Statement on Form N-1A of Franklin Value Investors Trust, a Massachusetts business trust (the “MA Trust”). We have reviewed the DE Trust’s Agreement and Declaration of Trust, By-Laws and resolutions adopted by the DE Trust’s Board of Trustees, the Agreement and Plan of Reorganization and Liquidation dated October 26, 2015, the form of which was approved by the MA Trust’s shareholders at a meeting held on April 7, 2015 and reconvened on May 18, 2015 and June 5, 2015 (the “Agreement”), and such other legal and factual matters as we have deemed appropriate. This opinion is based exclusively on the Delaware Statutory Trust Act and does not extend to the securities or “blue sky” laws of the State of Delaware or other States. We have assumed the following for purposes of this opinion: IMG # 1410911 v.1 October 30, 2015 Page 2 1.
